Citation Nr: 1108458	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-26 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether a July 25, 1969 rating decision contains clear and unmistakable error (CUE) in assigning initial 20 percent ratings for limitation of motion of the left shoulder and residuals of a gunshot wound to the left shoulder muscles.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to March 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in pertinent part, found that the July 1969 rating decision did not contain CUE.  

In June 2007, the Veteran testified at a hearing before a hearing officer at the RO.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The unappealed July 25, 1969 rating decision granted entitlement to service connection for residuals of a gunshot wound to the left shoulder consisting of  limitation of motion of the left (minor) shoulder and a muscle injury to Muscle Group VI.  Separate 20 percent ratings for each aspect of the disability were assigned, effective March 20, 1969.

2.  The July 1969 rating decisions' assignment of a 20 percent rating under Diagnostic Code 5202 for the Veteran's marked limitation of left shoulder motion was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebateable error that was outcome determinative.

3.  The July 1969 rating decisions' assignment of a single 20 percent rating under Diagnostic Code 5306 for the Veteran's muscle injury to Muscle Group VI was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebateable error that was outcome determinative.


CONCLUSION OF LAW

The July 25, 1969 rating decision did not contain CUE in its assignment of initial 20 percent evaluations for limitation of left shoulder motion under Diagnostic Code 5202 and injury to Muscle Group VI under Diagnostic Code 5306.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 25, 1969 rating decision, the RO granted entitlement to service connection for residuals of a gunshot wound to the left shoulder.  The RO assigned initial 20 percent evaluations for limitation of motion of the left (minor) shoulder under Diagnostic Code 5202 and for a muscle injury to Muscle Group VI under Diagnostic Code 5306, both effective March 20, 1969.  The Veteran has alleged two instances of CUE in this rating decision; first, that the RO incorrectly applied Diagnostic Code 5202 and should have assigned an initial 70 percent evaluation under this diagnostic code, and second, that higher ratings for severe muscle injuries of Muscle Groups I, III, and IV should also have been assigned.  

Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is essentially failure to apply correct statutory or regulatory provisions to correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Moreover, merely to aver that CUE occurred is insufficient.  Fugo, 6 Vet. App. at 43.  A CUE claim must specify the bases for CUE; mere disagreement with how the facts were weighed and evaluated "can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 44.  A CUE analysis is limited to a review of the evidence of record as of the issuance of the challenged decision.  Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).

The Veteran's first contention regarding CUE in the July 1969 rating decision is that the RO erred in assigning an initial 20 percent evaluation for limitation of motion of the left shoulder under Diagnostic Code 5202.  In the November 2010 informal hearing presentation, the Veteran's representative argued that an initial 70 percent evaluation should have been assigned under Diagnostic Code 5202, as the evidence established that the head of the Veteran's left humerus was missing.  

The version of Diagnostic Code 5202 in effect at the time of the July 1969 rating decision provided that malunion of the humerus with moderate or marked deformity was rated as 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes and guarding of movement only at the shoulder level, was rated as 20 percent for the minor shoulder; frequent episodes and guarding of all arm movements was also rated as 20 percent for the minor shoulder.  Fibrous union of the humerus was rated as 40 percent for the minor shoulder, while nonunion of humerus (false flail joint) was rated as 50 percent and loss of head of the humerus (flail shoulder) was rated as 70 percent for the minor shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (1968).

The evidence considered by the RO during the July 1969 rating decision consisted of service treatment records and a June 1969 VA examination report.  Service records did not document the actual occurrence of the Veteran's left shoulder injury, but the February 1969 separation examination noted the presence of residuals of a gunshot wound to the left shoulder consisting of left arm scars and partial immobilization of the joint.  

The June 1969 VA examination report noted a previous bullet wound to the left shoulder, with the entrance point being below the deltoid and the exit posterior to the shoulder joint.  The Veteran was treated with debridement during service, was in a cast for 10 days, and hospitalized from August 1968 to February 1969.  The Veteran was right-handed and had left shoulder scars on the upper posterior of the shoulder and anterior arm and shoulder paralleling the deltoid.  An area of numbness was also observed on the anterior arm over the deltoid.  Range of motion of the shoulder was limited with abduction stopping 40 degrees from the vertical position.  The Veteran also demonstrated a 50 percent loss in the ability to place the forearm and wrist in the posterior neck and lumbar position.  An X-ray of the left shoulder showed a deformity of the upper end of the humerus representing an old healed fracture.  The shoulder joint space was nearly completely obliterated and there did not appear to be any motion in the joint.  There was also a deformity in the region of the acromial process representing a healing fracture.  The examiner diagnosed residuals of a gunshot wound of the left shoulder manifested by multiple scarring, abduction 40 degrees from the vertical, and marked limitation of the left shoulder.  

The Veteran's first contention of CUE is that a maximum 70 percent initial rating should have been assigned under Diagnostic Code 5202 as the evidence, specifically the June 1969 X-ray, demonstrated the presence of loss of the humeral head.  While the June 1969 X-ray did note that the Veteran's left shoulder joint space was almost completely obliterated, it also established that the left humerus head was present.  The X-ray showed a deformity of the upper end of the humerus, and it is therefore clear that the humerus, including the upper end, had not been lost as a result of the left shoulder gunshot wound.  The July 1969 X-ray only indicated that the shoulder joint space was missing; it did not establish that any of the bones making up the joint had been destroyed.  Therefore, based on the findings of shoulder limitation of motion and deformities on X-ray, the Board does not find that the July 1969 rating decision incorrectly applied the provisions of Diagnostic Code 5202 to the facts and the assignment of a 20 percent evaluation did not constitute clear error.  The Veteran did not manifest a loss of the humeral head as contemplated by a 70 percent evaluation under Diagnostic Code 5202, and while the Veteran may disagree with how the evidence was weighed and evaluated, such disagreement can never rise to the level of CUE.  See Fugo, 6 Vet. App. at 44.

The Veteran's second allegation of CUE in the July 1969 rating decision pertains to the assignment of a 20 percent evaluation under Diagnostic Code 5306 for injury to Muscle Group VI.  The Veteran contends that the RO failed to apply the correct regulatory provisions by not assigning separate disability evaluations for each muscle group impacted by the left shoulder gunshot wound.  In the January 2011 informal hearing presentation, the Veteran's representative argued that the evidence of record in July 1969 established injury to Muscle Groups I, III, and IV stemming from the Veteran's service-connected disability, and a correct application of the law would result in compensation for severe injuries to each of these muscle groups.  

Under the criteria in effect at the time of the July 1969 rating decision, muscle injuries are evaluated based on a characterization of the severity of the disability ranging from slight to severe.  38 C.F.R. § 4.56 (1968).   The skeletal muscles of the body are divided for rating purposes into 23 groups and 8 anatomical regions; 4 groups for the shoulder girdle and 2 groups for the arm.  38 C.F.R. § 4.54.  The July 1969 rating decision assigned an initial 20 percent evaluation, consistent with a moderately severe injury, under Diagnostic Code 5306 for injury to Muscle Group VI, involving  the extensor muscles of the elbow (serving to a stabilize the shoulder joint), including the triceps, and the anconeus.  38 C.F.R. § 4.72, Diagnostic Code 5306.  An increased 30 percent rating is warranted under this diagnostic code for severe muscle injuries.  Id.  

A moderately severe muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular cicatrization.  Historically, service records or other sufficient evidence should demonstrate hospitalization for a prolonged period in service for treatment of a wound of severe grade.  Records in the file should also show consistent complaints of cardinal symptoms of a muscle wounds and evidence of unemployability because of an inability to keep up production standards, if present.  Objective findings of a moderately severe muscle wound are manifested by entrance and (if present) relatively large exit scars indicating track of missile through important muscle groups.  Indications on palpation of loss of deep fascia, or moderate loss of muscle substance, or moderate loss of normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved (compared with the sound side) should also give positive evidence of marked or moderately severe loss.  38 C.F.R. § 4.56(c) (1968).  

A severe muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture with extensive debridement, prolonged infection or sloughing of soft parts, intermuscular binding and cicatrization.  Historical evidence of a severe muscle injury is the same as with a moderately severe injury, but in aggravated form.  Objective findings of a severe muscle wound are extensive ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.   Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function. Other signs include abnormal electrical tests, adaptive contraction of opposing muscles, adhesions of scars to one of the long bones, atrophy of muscle groups not included in the track of the missile (particularly the tapezius and serratus in wounds of the shoulder girdle), and induration an atrophy of an entire muscle.  38 C.F.R. § 4.56(d) (1968).  

The Veteran contends that the July 1969 rating decision should have assigned separate disability ratings consistent with severe muscle injuries for Muscle Groups I, III, and IV.  Injuries to Muscle Group I are addressed by Diagnostic Code 5301 and pertain to the extrinsic muscles of the shoulder girdle including the trapezius.  These muscles control upward rotation of the shoulder and elevate the arm above shoulder level.  Muscle Group III is governed by Diagnostic Code 5303 and pertains to the intrinsic muscles of the shoulder girdle including the deltoid.  These muscles control elevation and abduction of the arm to the level of the shoulder.  Muscle Group IV is addressed by Diagnostic Code 5304 and also pertains to intrinsic the muscles of the shoulder girdle including the supraspinatus.  They stabilize the muscles of the shoulder against injury in strong movements and hold the head of the humerus in the socket.  These muscles also affect abduction, outward rotation, and inward rotation.  Diagnostic Codes 5301-5304 all provide 20 percent ratings for moderately severe muscle injuries of the minor arm and 30 percent ratings for severe muscle injuries of the minor arm.  

Addressing the first of the Veteran's contentions regarding his muscle injury, the Board finds that muscle disability was properly rated as moderately severe.  The Veteran's representative has argued that a severe rating is warranted under 38 C.F.R. § 4.72 (1968), which provides that a compound comminuted fracture with muscle damage from the missile establishes severe muscle injury.  A compound comminuted fracture is defined as an open break of a bone where the bone is also splintered or crushed.  DORLANDS ILLUSTRATED MEDICAL DICTIONARY 753 (31st ed. 2007).  The June 1968 X-ray demonstrates the presence of old healed fractures of the shoulder bones, but does not establish that the fractures were comminuted with crushing of the bones.  Service records are also negative for evidence of a comminuted fracture; as noted above, there are no treatment records pertaining to the treatment of the Veteran's gunshot wound during service. 

Furthermore, the objective findings from the June 1968 VA examination are not consistent with a severe muscle injury; the Veteran's left arm scars were described as well-healed and were not ragged, depressed or adherent and there was no evidence of loss of deep fascia or muscle substance, nor was atrophy of any muscle groups present.  The Veteran manifested marked limitation of motion of the left shoulder, and this symptom is contemplated by a moderately severe muscle injury.  See 38 C.F.R. § 4.56(c) (tests of strength and endurance should give positive evidence of marked or moderately severe muscle loss).  The historical evidence was also consistent with the criteria for a moderately severe muscle injury as the Veteran incurred a through and through wound by a small high velocity missile that was treated with debridement and hospitalization during service for a prolonged period.  Thus, the type of injury, historical record, and objective findings at the time of the July 1969 rating decision all support a conclusion that the Veteran's disability was moderately severe.  As noted above, the Veteran may disagree with how the evidence was weighed and evaluated, but the Board cannot find that such an error is CUE.  See Fugo, 6 Vet. App. at 44.

The Board has also considered the provisions of 38 C.F.R. § 4.55 (1968) which provide that muscle injuries in the same anatomical region, i.e. the shoulder girdle and arm, will not be combined, but instead, the rating for the major group affected will be elevated from moderately severe to severe.  The evidence in July 1969 did not establish that the Veteran experienced multiple muscle injuries.  The June 1969 VA examination report documented limitation of motion of the shoulder and an area of numbness on the anterior upper arm mostly over the deltoid.  While the Veteran had scars on the left shoulder and arm, there is nothing in the report that indicates injuries to multiple muscles of the shoulder girdle and arm were present.  Furthermore, 38 C.F.R. § 4.50 indicates that skin scars are considered incidental and negligible when evaluating muscle injuries.  Therefore, the RO's failure to apply the provisions of 38 C.F.R. § 4.55 and elevate the characterization of the disability from moderately severe to severe was not CUE.  

The Board also finds that it was not CUE for the RO to rate the Veteran's muscle injury under Diagnostic Code 5306 pertaining to the extensor muscles of the elbow.  Although the July 1969 rating decision does not set forth the precise reasoning used by the RO in rating the Veteran under Diagnostic Code 5306, review of the diagnostic code indicates that it involves the muscles used in stabilizing the shoulder joint.  The June 1969 VA examination report and X-ray indicated that the Veteran experienced marked limitation of the left shoulder as the shoulder joint space was almost completely obliterated.  The Veteran was also noted to have lost 50 percent of his ability to place the forearm and wrist in the posterior neck and lumbar positions.  The RO appears to have interpreted this evidence as impacting the ability of the Veteran to stabilize his shoulder.  While the other Diagnostic Codes referenced by the Veteran also involve the shoulder and specific function and muscles addressed by the June 1969 VA examination, the Board cannot find that rating his muscle injury under Diagnostic Code 5306 constituted clear error upon which reasonable minds could not differ.  In any event, rating the Veteran's disability under any other diagnostic codes pertaining to the arm or shoulder muscle injuries would not have changed the outcome in this case, as Diagnostic Codes 5301-5309 all provide for a 20 percent evaluation for moderately severe muscle injuries. 

The Veteran also argues that separate ratings should have been assigned for injury to Muscle Groups I, III, IV, and VI.  As noted above, the evidence of record at the time of the July 1969 rating decisions does not indicate the Veteran sustained injury to multiple muscle groups.  Therefore, the failure to assign multiple disability ratings for muscle injury resulting from the gunshot wound of the shoulder does not constitute CUE.  

After review of the evidence of record at the time of the July 1969 rating decision, the Board finds that the Veteran has not demonstrated that the law in effect during that time was incorrectly applied or that the correct facts, as they were known at the time, were not before the adjudicators.  The evidence of record established that the Veteran's residuals of a left shoulder gunshot wound included marked limitation of the shoulder, deformity of the upper end of the humerus, loss of shoulder joint space, and a muscle injury that affected stabilization of the shoulder.  There is no showing that the RO committed CUE with respect to the July 1969 assignment of an initial 20 percent evaluation for limitation of motion of the left shoulder under Diagnostic Code 5202 or an initial 20 percent evaluation for a muscle injury to Muscle Group VI under Diagnostic Code 5306.  Therefore, the claim for CUE must be denied.  

As a final consideration, the Board notes that the notice and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are inapplicable to cases involving CUE in prior decisions.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Livesay v. Principi, 15 Vet. App. 165 (2001).

	(CONTINUED ON NEXT PAGE)








ORDER

The July 25, 1969 rating decision does not contain CUE in the assignment of initial 20 percent ratings for limitation of motion of the left shoulder and residuals of a gunshot wound to the left shoulder muscles and the claim is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


